Title: To Benjamin Franklin from the Abbé François Rozier, 21 April 1779
From: Rozier, abbé François
To: Franklin, Benjamin


monsieur
Paris 21 avril 1779.
Permettés moi de vous prier de me communiquer votre memoire sur L’aurore Boréale, Pour L’imprimer dans Le journal de physique. J’ose vous faire cette demande au nom de Tous Les physiciens. Vous savés combien tout ce qui sort de votre Plume est interressant Pour eux. Le mercure de France en donnera un extrait, mais un extrait n’est Bon que pour ceux qui ne s’occupent pas Bien sérieusement. Le journal de physique au contraire qui ne parle ni de comedie, ni des Bouquets à cloris et est fait pour Les Travailleurs et en Travailleurs vous demandent Leur instruction.
Je suis avec Respect Monsieur Votre tres humble et très obeissant serviteur
L’abbé Rozier
M. franclin
 
Notation: L’abbe Rozier Paris 21e aout 1779
